Mr. PRESIDING JUSTICE GEORGE J. MORAN delivered the opinion of the court: Plaintiff brought this action in two counts. The jury found for the defendant against the plaintiff on Count II, a count based on negligence. No appeal is taken from that finding. Count I was based on the Structural Work Act (Ill. Rev. Stat. 1967, ch. 48, par. 60-69). The jury rendered a verdict in the amount of $50,000 on Count I, and also answered a special interrogatory in plaintiff’s favor finding specially that defendant Edward Smith as owner of the building in question was in charge of the erection, construction, repairing, alteration, removal or painting of the building. The trial court set aside this interrogatory and entered judgment notwithstanding the verdict in favor of the defendant. Plaintiff appeals.  The issue of whether there was sufficient evidence for a jury to find that the defendant Edward Smith had sufficient connection with the operation of the work to make him a person in charge within the meaning of the Structural Work Act is controlled by the recent decision of the Supreme Court of Illinois in Carruthers v. B. C. Christopher & Co., 57 Ill.2d 376, 313 N.E.2d 457. Under tire rationale of that opinion, the trial court’s action was correct. Therefore the judgment is affirmed. Judgment affirmed. EBERSPACHER and CREBS, JJ., concur,